FOR RELEASE February 16, 2010 at 7:30 a.m. ET Palatin Technologies, Inc. Reports Second Quarter Fiscal Year 2010 Results; Teleconference and Webcast to be held on February 16, 2010 CRANBURY, NJ – February 16, 2010 – Palatin Technologies, Inc. (NYSE Amex: PTN) today announced results for its second quarter ended December 31, 2009.Palatin reported net income of $4.5 million, or $0.04 per basic and diluted share, for the quarter ended December 31, 2009, compared to a net loss of $0.4 million, or $0.00 per basic and diluted share, for the same period in 2008.Total revenues in the quarter ended December 31, 2009 were $7.3 million, compared to $1.2 million for the same period in 2008. The increase in net income for the quarter ended December 31, 2009, compared to the same period last fiscal year, was primarily due to an increase in revenue recognized under Palatin’s license and clinical trial agreements with AstraZeneca AB (AstraZeneca). As of
